Citation Nr: 0534681	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00-16 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1996 for the assignment of a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO) that granted the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of February 13, 1998 for that 
grant of benefits.

In a November 2003 decision, the Board amended the RO's 
decision providing a partial grant of the benefit sought by 
assigning an earlier effective date of January 31, 1996 for 
the assignment of a total rating based on individual 
unemployability due to a service-connected disability.  

The veteran appealed the Board's November 2003 decision to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  In a June 2005 Memorandum Decision, the CAVC 
reversed the Board's November 2003 decision finding that the 
veteran was entitled to a 100 percent schedular rating 
pursuant to 38 C.F.R. § 4.16(c) (1993), effective from July 
1993.  The CAVC remanded the matter to the Board for 
proceedings consistent with that decision.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
earlier effective date claim.

2.  On July 27, 1993, the veteran submitted a request to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.  

3.  In a May 1996 rating decision, service connection was 
granted for post-traumatic stress disorder, and evaluated as 
30 percent disabling, effective from July 27, 1993.  

4.  In an October 1997 rating decision, service-connected 
post-traumatic stress disorder was assigned a 70 percent 
disability rating, effective from July 23, 1993.

5.  The veteran's service-connected post-traumatic stress 
disorder has precluded him from securing or following 
substantially gainful employment, effective from July 23, 
1993.  


CONCLUSION OF LAW

The criteria for an effective date of July 23, 1993, but not 
earlier, for the grant of a 100 percent schedular rating for 
post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.159, 3.340, 3.341, 3.400, 4.15, 4.16, 4.19 (2005); 
38 C.F.R. § 4.16 (c) (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than January 31, 1996, for the assignment of a total 
rating based on individual unemployability due to service-
connected disabilities.  He claims that an earlier effective 
date should be assigned because the RO assigned the first day 
after the veteran ceased employment as the effective date.  
The veteran and his attorney argue that in doing so, however, 
the RO did not take into consideration the fact that the 
veteran was employed solely because of substantial 
concessions that were made by VA in his employment at the VA 
hospital.  They claim that in reality, but for those 
concessions, he was unemployable much earlier than the date 
that he ceased employment.  They state that the veteran was 
unemployable because of his post-traumatic stress disorder 
and, therefore, the effective date for his total rating 
should be from the date of his initial claim for service 
connection for post-traumatic stress disorder, July 23, 1993.  
The veteran's attorney also argues that a regulation that had 
been in effect at the time that the veteran applied for 
benefits should be controlling, namely 38 C.F.R. § 4.16(c) 
(1993).  The attorney avers that under that regulation the 
veteran met the schedular criteria for a 100 percent rating 
since he had been assigned a 70 percent evaluation for a 
mental disorder from July 1993, and since by the RO's own 
admission, he was unemployable when he applied for benefits.  
The veteran's attorney also argues that the veteran has 
qualified for Social Security Administration (SSA) disability 
benefits because of the severity of his post-traumatic stress 
disorder.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As indicated in a letter from the RO to the veteran and his 
attorney dated September 6, 2002, there was a significant 
change in veterans' law during the pendency of the veteran's 
claim.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim for a total rating 
in January 1997, he clearly identified the benefit sought and 
the bases for the claim.  In February 1998, the veteran 
followed up on this claim and submitted VA Form 21-8940, the 
form used for such purposes.  The claim appeared 
substantially complete on its face. 

The standard of review

The RO initially analyzed and denied the claim under the 
current standard of review.  See the June 2000 statement of 
the case.  The current standard requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As indicated, the RO has adjudicated the issue listed above 
based on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required too notify the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
February 1998 rating decision, June 2000 statement of the 
case, and the October 2002 supplemental statement of the 
case.  A September 2002 letter from the RO specifically 
advised the veteran of his rights and responsibilities under 
the VCAA.  In the foregoing document, the veteran was advised 
that there was no evidence that showed that the veteran was 
not capable of engaging in substantially gainful employment 
between 1993 and February 1998, when the veteran lost his 
job.  In the September 2002 letter and the October 2002 
supplemental statement of the case, the veteran was advised 
what evidence he should submit and that VA would assist him 
in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For example, he was told that VA would 
help obtain medical records, employment records, or records 
from other Federal agencies, but that it was his 
responsibility for providing sufficient information to VA so 
records could be requested.  He was also advised that VA 
would assist him in obtaining any evidence that might have a 
bearing on the claim and that he should submit copies of any 
private medical records in his possession.  In response to 
the RO's September 2002 letter, the veteran's attorney 
responded that no further evidence was available or needed to 
show entitlement to the benefits sought on appeal.  He asked 
that the RO send the case to the Board without delay.  The 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.



Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, including the scheduling and 
conducting of pertinent VA examinations.  The RO requested 
information from the veteran on an ongoing basis regarding 
potential VA and private treatment records that could assist 
the veteran in the pursuit of his claim.  In March 2003, the 
veteran's Social Security Administration records were sought 
and obtained directly by the Board.  Further, the veteran was 
asked by the Board to submit the location of any other 
evidence that could be helpful to his claim.  In May 2003, 
the veteran's attorney responded that everything necessary 
for a decision on the veteran's appeal was already of record.  
In that letter to the Board, the veteran's attorney also 
waived initial consideration by the RO of the additional 
evidence obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was scheduled for and underwent pertinent VA examinations in 
April 1995 and June 1997.  The reports of those examinations 
have been associated with the claims folder.  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Analysis

Under laws and regulations pertaining to the effective date 
of awards, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase[ ] . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).  It is further 
specified under § 5110 that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005).  In addition, under § 3.400 the 
effective date for an award based on a reopened claim or new 
and material evidence received after a final disallowance is 
the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii),(r) (2005).

The Board notes that a claim means a formal or informal 
communication in writing requesting a determination of 
entitlement to or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the informal claim.  38 C.F.R. § 3.155(a) (2005).  An 
application, formal or informal which has not been finally 
adjudicated is considered to be a pending claim.  38 C.F.R. § 
3.160(c) (2005).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
The Court also pointed out that under 38 C.F.R. § 3.155(a), 
an informal claim may, in some circumstances, be considered 
the date of a claim, and there is no requirement that an 
informal claim specifically identify the benefit sought.  The 
Court in Servello also noted that the one year period for 
filing a formal claim under 38 U.S.C. § 5110(b)(2) and 38 
C.F.R. § 3.400(o) does not begin to run if a veteran has not 
been furnished an application form after filing an informal 
claim.  Id. at 200.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  Entitlement to individual unemployability must be 
established solely on the basis of impairment from service-
connected disabilities.  38 C.F.R. § 3.341(a).  Neither 
disability from nonservice-connected disabilities nor due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19.

The objective criteria are set forth at 38 C.F.R. § 
3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Under 38 C.F.R. 
§ 4.16(a), total disability ratings may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided that, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulation further provides that the existence 
or degree of nonservice-connected disability or disabilities 
or previous unemployability status will be disregarded where 
the aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2005).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. 
§ 4.16(a).  In determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither an appellant's non-service-connected 
disabilities nor advancing age may be considered.  Van Hoose, 
4 Vet. App. at 363.

The veteran contends that the effective date of entitlement 
to a total rating based on individual employability should be 
no later than July 14, 1993, the date he was initially 
hospitalized for post-traumatic stress disorder, the primary 
disorder that has rendered him unemployable.  In order to 
resolve the issue in this case, the Board must consider three 
questions.  First, when did the veteran have a claim on file, 
either formal or informal, for a total rating based on 
individual unemployability?  Second, when did the veteran 
meet the percentage standards set forth in 38 C.F.R. § 4.16 
for a total rating based on individual unemployability?  
Finally, when does the evidence show the earliest date that 
the veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities?  

The initial question to be answered is at what point in time 
did the veteran indicate either by formal or informal 
communication his intent to apply for total disability 
benefits based on individual unemployability?  The Board 
finds that the statements submitted by the veteran on January 
31, 1997, specifically, that the Board should assign a total 
evaluation for service-connected post-traumatic stress 
disorder as it was so disabling as to prevent work, were, in 
fact, a formal claim for a total rating based on individual 
unemployability due to service-connected disabilities.  

The January 31, 1997 communication in question, did not just 
indicate an intent to apply for VA benefits; it was, in fact 
and in law, an application for the specific benefit of a 
total rating based on individual unemployability due to 
service-connected disabilities.  In other words, it was not 
simply an implicit request that some conditional action be 
taken by VA in the future, but a specific direction to VA to 
act and to evaluate the evidence and adjudicate the claim for 
the specific benefit sought.  Accordingly, after a review of 
the evidence, the Board finds that the earliest date in which 
the veteran filed a formal claim for a total rating based on 
individual unemployability due to service-connected 
disabilities was January 31, 1997.  Consequently, the veteran 
would be entitled to an effective date for the award of that 
benefit on any date within one year prior to January 31, 
1997, if it can be shown that he met the criteria for such an 
award on that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Next, the issue is when did the veteran satisfy the 
percentage standard outlined in 38 C.F.R. § 4.16?  The Board 
notes that by virtue of the RO's October 1997 rating 
decision, effective July 23, 1993, his service-connected 
post-traumatic stress disorder was rated 70 percent, from 
that date, it being the only service-connected disability 
until the August 18, 1994 effective date of the grant of 
service connection for tinnitus and deafness in the right 
ear.  Therefore, effective July 23, 1993, he satisfied, for 
the first time, the percentage standards set forth in 38 
C.F.R. § 4.16 (1993).

Finally, a determination must be made as to when the evidence 
shows the earliest date that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  In an October 1997 
rating decision and supplemental statement of the case, the 
RO considered the issue of entitlement to an increased 
evaluation for post-traumatic stress disorder and granted an 
increase to 70 percent effective from July 23, 1993 (the 
decision erroneously failed to state that the increase was 
from an existing 30 percent rating).  In the decision, the RO 
essentially conceded that the veteran was unemployable 
effective from July 23, 1993, when it stated that his 
"severe post-traumatic stress disorder symptoms qualified 
for a total evaluation at the time the claim for service 
connection for post-traumatic stress disorder was filed."  
The RO went on to state, however, that the veteran did not 
qualify for a total evaluation based upon an inability to 
work because he was employed at that time, and that he did 
not meet the criteria for the 100 percent schedular 
evaluation for post-traumatic stress disorder under the 
rating criteria which became effective November 7, 1996.  

Giving due consideration to the doctrine of resolving all 
doubt in favor of the veteran under 38 U.S.C.A. § 5107(b), 
the Board finds no reason to overturn the RO's finding that 
the veteran was essentially unemployable because of his post-
traumatic stress disorder effective from July 23, 1993.  In 
making this finding, the Board does not need to reach the 
issue of whether the veteran's employment status was 
protected by concessions given to him by VA.  The problem 
with the case from the veteran's perspective, however, is 
that there was no claim filed for a total rating based on 
individual unemployability due to service-connected 
disabilities until January 31, 1997.  In this case, the Board 
must conclude that the evidence of record as a whole is in 
equipoise as to the question of whether the veteran's 
service-connected disabilities, without consideration of his 
nonservice-connected disabilities, were shown to render him 
unable to perform the acts required for gainful employment in 
the one year preceding January 31, 1997.  The veteran is 
therefore entitled to an effective date for the grant of a 
total rating based on individual unemployability of January 
31, 1996.  It is also the judgment of the Board, however, 
that the fair preponderance of the evidence is against a 
total rating based on individual unemployability due to 
service-connected disabilities prior to January 31, 1996.  In 
short, the Board finds that prior to January 31, 1997, there 
was in existence no earlier pending claim, formal, informal, 
implied, inferred, or otherwise, for a total rating based on 
individual unemployability due to service-connected 
disabilities.  

The veteran's attorney has asserted in support of the claim 
that the veteran has qualified for SSA disability benefits 
because of the severity of his post-traumatic stress 
disorder.  The veteran's SSA records have been associated 
with the claims file.  In those records, it is noted that the 
veteran claimed that he became unable to work because of his 
disabling condition on February 14, 1998.  The disability 
determination of the SSA was that the veteran became disabled 
on February 14, 1998 with a primary diagnosis of anxiety-
related disorders and a secondary diagnosis of emphysema.  
With respect to the implication of the veteran's attorney 
that the SSA decision should have some bearing on the 
veteran's appeal, the Board emphasizes that decisions of the 
SSA and VA are governed by entirely different laws and 
regulations.  As such, a decision of the SSA has no effect in 
a matter before VA, although the Board has considered herein 
the records that were before the SSA, as well as its 
decision.

The veteran's attorney has also argued in the alternative 
that a regulation that had been in effect at the time that 
the veteran applied for service connection for post-traumatic 
stress disorder should be controlling, namely 38 C.F.R. 
§ 4.16(c) (1993).  The attorney avers that under that 
regulation the veteran met the schedular criteria for a 100 
percent rating since he had been assigned a 70 percent 
evaluation for a mental disorder from July 1993, and since by 
the RO's own admission, he was unemployable when he applied 
for benefits.  

Under the now rescinded 38 C.F.R. § 4.16(c), the provisions 
of 38 C.F.R. § 4.16(a) are not for application in cases in 
which the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation and such 
mental disorder precludes the veteran from securing or 
following a substantially gainful occupation.  In such cases, 
the mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1993).  

From July 1993 until August 1994, the veteran's service-
connected psychiatric condition, evaluated as 70 percent 
disabling, constituted the veteran's only service-connected 
disability.  Thus, as correctly averred by the veteran's 
attorney, the provisions of 38 C.F.R. § 4.16(c) did apply 
prior to August 1994 in this case.  If the veteran is to 
succeed under this theory, however, it must be shown that he 
had a claim in existence.  When this matter was last before 
the Board in November 2003, it was determined that the 
veteran had withdrawn his July 1993 claim in June 1998, and 
therefore did not have an ongoing claim from July 1993.  

As indicated above, however, in a June 2005 Memorandum 
Decision, the CAVC reversed the Board's November 2003 
decision, finding that the veteran was entitled to a 100 
percent schedular rating pursuant to 38 C.F.R. § 4.16(c) 
(1993), effective from July 1993.  The basis for June 2005 
CAVC decision was that the Board had erred in its 
determination that the veteran had withdrawn his appeal in 
June 1998.  

Consequently, the Board must now find that the veteran had an 
ongoing claim in existence for an increased rating for his 
service-connected post-traumatic stress disorder, effective 
from July 23, 1993.  The Board further concedes that the 
veteran's service-connected post-traumatic stress disorder 
precluded him from securing or following a substantially 
gainful occupation from that date.  Given that post-traumatic 
stress disorder was the veteran's only service-connected 
disorder at that time, and that it had been evaluated as 70 
percent disabling, effective from July 23, 1993, the Board 
must now find that, under the provisions of 38 C.F.R. § 
4.16(c), a 100 percent schedular evaluation under diagnostic 
code 9400 is warranted, effective from July 23, 1993.  On the 
other hand, as explained in greater detail above, there is no 
indication that an earlier claim for service connection for 
post-traumatic stress disorder had been filed that had not 
been finally adjudicated.  


ORDER

Entitlement to an effective date of July 23, 1993, but not 
earlier, for the assignment of a 100 percent schedular rating 
for post-traumatic stress disorder is granted, subject to the 
governing laws and regulations pertaining to the payment of 
monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


